Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 19 of U.S. Patent No. 11,330,292. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are very similar in scope to that of the patented claims.  Table 1 below shoes a comparison between the instant claims and the claims in the patent.
Table 1 – Comparison of Claims of App. No. 17/740,324 (Instant Application) and U.S. Patent No. 11,330,292 (Patented Claims)
App. No. 17/740,324
Claim (Emphasis Added for Differences)
U.S. Patent No. 11,330,292
Claims (Emphasis Added for Differences)
Claim 1
A system comprising: 

an encoder configured to: 
(Note: an encoder = an apparatus which encodes)
encode, into a bitstream, a code string, wherein the code string indicates whether or not a horizontal component of the difference motion vector and a vertical component of the difference motion vector are 0; 
when the encoded code string indicates that the horizontal component of the difference motion vector is not zero and that the vertical component of the difference motion vector is not zero: encode, into the bitstream, first grouped data that includes (i) a first prefix data that is a prefix portion of the horizontal component of the difference motion vector, and (ii) a second prefix data that is a prefix portion of the vertical component of the difference motion vector; and encode, into the bitstream, subsequent to encoding the first grouped data, second grouped data that includes (i) the first suffix data that is a suffix portion of the horizontal component of the difference motion vector, and (ii) the second suffix data that is a suffix portion of the vertical component of the difference motion vector; and 

a decoder configured to: 
(Note: a decoder = an apparatus which decodes)
decode, from the bitstream, the code string, wherein the code string indicates whether or not a horizontal component of the difference motion vector and a vertical component of the difference motion vector are 0; 
in response to determining that the code string indicates that the horizontal component of the difference motion vector is not zero and that the vertical component of the difference motion vector is not zero: 
decode, from the bitstream subsequent to decoding the code string, first grouped data that includes (i) a first prefix data that is a prefix portion of the horizontal component of the difference motion vector, (ii) a second prefix data that is a prefix portion of the vertical component of the difference motion vector; 
decode, from the bitstream, subsequent to decoding the first grouped data, second grouped data that includes (i) the first suffix data that is a suffix portion of the horizontal component of the difference motion vector, and (ii) the second suffix data that is a suffix portion of the vertical component of the difference motion vector; 
derive the horizontal component of the difference motion vector from a combination of the first prefix data and the first suffix data; and 
derive the vertical component of the difference motion vector from a combination of the second prefix data and the second suffix data.
Claim 19
(Note: an encoder with a decoder is a “system”)
An apparatus which encodes… 


encode, into the bitstream, a code string, wherein the code string indicates whether or not a horizontal component of the difference motion vector and a vertical component of the difference motion vector are 0; 
when the encoded code string indicates that the horizontal component of the difference motion vector is not zero and that the vertical component of the difference motion vector is not zero: encode, into the bitstream, first grouped data that includes (i) a first prefix data that is a prefix portion of the horizontal component of the difference motion vector, and (ii) a second prefix data that is a prefix portion of the vertical component of the difference motion vector; and encode, into the bitstream, subsequent to encoding the first grouped data, second grouped data that includes (i) the first suffix data that is a suffix portion of the horizontal component of the difference motion vector, and (ii) the second suffix data that is a suffix portion of the vertical component of the difference motion vector.
Claim 11
An apparatus which decodes,…


decode, from the bitstream, a code 
string, wherein the code string indicates whether or not a horizontal component of the difference motion vector and a vertical component of the difference motion vector are 0; 
in response to determining that the code string indicates that the horizontal component of the difference motion vector is not zero and that the vertical component of the difference motion vector is not zero: 
decode, from the bitstream subsequent to decoding the code string, first grouped data that includes (i) a first prefix data that is a prefix portion of the horizontal component of the difference motion vector, (ii) a second prefix data that is a prefix portion of the vertical component of the difference motion vector; 
decode, from the bitstream, subsequent to decoding the first grouped data, second grouped data that includes (i) the first suffix data that is a suffix portion of the horizontal component of the difference motion vector, and (ii) the second suffix data that is a suffix portion of the vertical component of the difference motion vector; 
derive the horizontal component of the difference motion vector from a combination of the first prefix data and the first suffix data; and 
derive the vertical component of the difference motion vector from a combination of the second prefix data and the second suffix data. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488